Title: From Thomas Jefferson to Joseph Clay, Jr., 1 March 1806
From: Jefferson, Thomas
To: Clay, Joseph, Jr.


                        
                            Mar. 1. 06.
                        
                        Th: Jefferson presents his compliments to mr Clay. he was mistaken in believing he had a packet of seeds
                            from Italy, (he was led into the error by it’s being entered as such at the Custom house) & no letter of explanation
                            came. it turns out to be a packet containing 2. kinds of the Peach-Apricot stones & a kind of plumb stone. the former
                            are distinguishable from all others by a sheath in the side, through which you may thrust a pin. no other fruit stone has
                            this peculiarity, so that there is no doubt what this is. but what kind of plumb-stone is that which came, he has no means
                            of knowing. he will answer however for it’s being of distinguished merit. altho’ these may not be within the line of the
                            gardener on whose behalf mr Clay applied, yet the Apricots are so valuable that they are well worth his attention. this
                            particular species of Apricot is the finest fruit which grows in Europe. Th:J. therefore sends mr Clay some stones of
                            each kind.
                    